DETAILED ACTION
This is a first non-final Office action for the reissue application control No.16/393,722. This reissue application is a continuation of reissue patent No. RE47391 and reissue patent No. RE47392. In a preliminary amendment filed on 4/24/2019, the applicant amended claim 1, canceled claims 2-16 and added new claims 17-33. Thus claims 1 and 17-33 are pending in this application, among those claims 1, 17 and 33 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,064 (the ‘064 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

	
Information Disclosure Statement (IDS)
No IDS has been filed for this reissue application. To ensure all references which were cited in the original patent are considered and cited in the reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in the reissue application.
Specification Objections
The disclosure is objected to because of the following informalities: 
MPEP 1453 states that:
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The matter to be omitted by reissue must be enclosed in brackets; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 
Emphasis added.
	In this instant case, the matter to be omitted, i.e., “This application”, proposed in the specification amendment, should be enclosed in brackets, instead of strikethrough as presented.  
Appropriate correction is required.
Claim Objections
	Claims 17-33 are objected to because of the following informality: 
Regarding new claims, MPEP 1453 (II) states that:
37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered. Emphasis added.
In this instant case, claims 17-33 are objected to because there is no explanation of support for each of the new claims. Appropriate correction is required.
Status of the Claims
	The following is the current status of the claims: 
Claim 1 is amended, claims 2-16 are canceled and claims 17-33 are new. Thus claims 1 and 17-33 are pending, among those, claims 1, 17 and 33 are independent.
Prior Art
Claims 1 and 17-33 are examined based on the following reference:
US Patent Application No. 2010/0013969 to Ui (“Ui”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 17-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ui.

Claim 1:
Ui discloses an imaging device (Fig. 1 and see title) comprising:
at least one pixel (Fig. 11A, reproduced below, Ui discloses at least one pixel with divided pixels DPC-A, DPC-B, DCP-C and DCP-D. Fig. 3 shows a plurality of pixels arranged in Bayer matrix form) including:

    PNG
    media_image2.png
    441
    535
    media_image2.png
    Greyscale

a photoelectric conversion region that generates charges for the at least one pixel according to an amount of incident light. Ui discloses: “FIG. 11A schematically shows how photoelectric conversion depending on the characteristics of the optical attenuation films. In this example, the charge amount is the largest in the leftmost cell and the smallest in the rightmost cell.” Ui at paragraph 167. Emphasis added. 
a plurality of accumulation regions that divide the photoelectric conversion region 
 such that each accumulation region accumulates a portion of the charges. Specifically, Ui discloses: “In FIG. 10 and FIG. 11, four photoelectric conversion and charge accumulation regions having different photosensitivities, i.e. the divided pixels DPC-A, DPC-B, DPC-C, and DPC-D, are so disposed as to surround the source.” Ui at paragraph 162. Emphasis added. 
a first isolation element that is formed on at least one side of the photoelectric conversion region so as to be between the photoelectric conversion region and an adjacent pixel (Figs. 4 and 6, each shows a plurality of pixels arranged in Bayer matrix form. Because they are separated, there must be an isolation region to separate between one and another. This isolation reads on the recited first isolation region. Also Fig. 11A shows the left most and right most isolation regions CHSTP which are adjacent to the other pixels). 
a second isolation element that is formed between each accumulation region of the plurality of accumulation regions of the at least one pixel. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.” Ui at paragraph 165. Emphasis added. 

Claims 17-19:
A back side irradiation type imaging device (Figs. 1 and 4) comprising:
a first pixel (Fig. 11A, reproduced above) comprising:
a first divided pixel (DPC-A) and a second divided pixel (DPC-B):

a first on-chip lens (OATT-A) corresponding to the first pixel:
a first color filter (CFL) corresponding to the first pixel;
wherein the first isolation region comprises a first end and a second end in a depth
direction of a semiconductor substrate (it is clear that CHSTP must have first and second ends),
wherein the first end is disposed between a first surface of the semiconductor substrate and a second surface of the semiconductor substrate, the first surface being a light incident side of the semiconductor substrate and the second surface being opposite the first surface (Fig. 11A shows the first end of the CHSTP which is below the ISl layer is on the light incident side and the second end is opposite the first surface).
Fig. 11A of Ui further discloses the second end is disposed at the bottom of the substrate Si where the top of the substrate Si receives incident light. 
Ui discloses the first isolation comprises an impurity. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.”  Ui at paragraph 165. Emphasis added. 

Claims 20-21:
	Fig. 3 of Ui shows a second pixel disposed adjacent to the first pixel. UI further discloses: “the light blocking films having different optical transmittances are disposed above the respective pixel regions.” UI at paragraph 166. Emphasis added.

Claims 22-23:


Claims 24-25 and 28-30:
	Fig. 3 of Ui shows Bayer pattern as recited in claim 24 and different color filters for Blue pixels, Red pixels and Green pixels. 

Claims 26-27 and 31-32:
Fig. 11A of Ui also shows third divided pixel DPC-C and fourth divided pixel DPC-D and its associated second isolation region CHSTP.

Claim 33:
An imaging apparatus comprising:
an optical unit:
the back side irradiation type imaging device according to claim 1;
a digital signal processing circuit; and
a display unit.
	Figs. 1 and 4 of Ui show an imaging apparatus 100 having an optical unit 110, imaging device with divided pixel DCP, digital signal processing circuit DSP and display unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.



The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991